Title: To George Washington from Edmund Randolph, 13 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Monday P.M. [13 Jan. 1794]
          
          E. Randolph has the honor of sending to the President the inclosed letter, which came
            from the Post-office. E.R. cannot ascertain, whether it came by the mail, or some vessel
            recently arrived here. E.R. will thank the President to direct Mr Dandridge to inclose
            it, after he has read it.
        